NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR MANUEL MIRANDA,                            No.   19-72999

                Petitioner,                      Agency No. A092-463-362

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 9, 2022**
                               San Francisco, California

Before: W. FLETCHER and BUMATAY, Circuit Judges, and SILVER,*** District
Judge.

       Edgar Miranda, a Nicaraguan national who has resided in the United States

since he entered without admission or parole in 1980, petitions for review of a Board


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
of Immigration Appeals (“BIA”) decision denying withholding of removal, relief

under the Convention Against Torture (“CAT”), and a continuance. We review

factual findings underlying the denial of withholding and CAT relief for substantial

evidence. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We review the

denial of a continuance for abuse of discretion. Ahmed v. Holder, 569 F.3d 1009,

1012 (9th Cir. 2012). We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny the

petition.

      I.     Substantial Evidence Supports the BIA’s Decision to Deny
             Withholding of Removal.

      An applicant seeking withholding of removal must demonstrate a “clear

probability” of future persecution. See INS v. Stevic, 467 U.S. 407, 413 (1984). This

may be demonstrated either by showing the applicant has been persecuted in the

country of removal on the basis of a characteristic enumerated in the Immigration

and Nationality Act (“INA”), which creates a rebuttable presumption of future

persecution, or by showing “it is more likely than not that he or she would be

persecuted” in the future on the basis of a protected characteristic if removed. 8

C.F.R. § 1208.16(b)(1), (2).

      Miranda argues he is likely to be persecuted in Nicaragua by former members

of the Sandinista National Liberation Front (“Sandinistas”) on the basis of his

“membership in a particular social group” (his family) and imputed political opinion.

Substantial evidence supports the BIA’s denial of withholding of removal. The BIA


                                         2
denied withholding on the basis of family membership because it found no clear

error in the Immigration Judge’s (“IJ”) determination that Miranda failed to show

anyone in the Sandinistas remembers him or his family or would want to harm them.

The BIA rejected the political opinion theory based on the IJ’s finding that there was

“absolutely no evidence to show” the Sandinistas had imputed a political opinion to

Miranda’s family or would impute one to him if he returned to Nicaragua.

      Miranda does not point to evidence compelling the conclusion that the BIA’s

decision was erroneous. Nothing in the record demonstrates the Sandinistas would

target Miranda on the basis of his family membership or political opinion. Moreover,

Miranda’s conclusory assertions regarding the harms he might face in Nicaragua are

contradicted by the lack of any evidence showing his siblings residing in Nicaragua

face persecution or harm on the basis of family membership. See Tzompantzi-

Salazar v. Garland, No. 20-71514, 2022 WL 1196787, at *7 (9th Cir. Feb. 9, 2022)

(noting harm was unlikely when petitioner’s parents and siblings resided in home

state and they had not been subjected to any harm, persecution, or torture).

Substantial evidence supports the BIA decision to deny withholding of removal.

      II.    Substantial Evidence Supports the BIA Determination That
             Miranda Failed to Demonstrate CAT Eligibility.

      To qualify for protection under CAT, an alien must show it is “more likely

than not” he will be tortured in the place of removal, if removed. 8 C.F.R. §

1208.16(c)(2). Miranda claims he is entitled to relief under CAT because the IJ found


                                          3
credible his testimony regarding the harm he fears if returned to Nicaragua.

        The BIA affirmed the IJ finding that there was no evidence showing persons

unsympathetic to the Sandinistas are currently subject to torture in Nicaragua, or any

indication Miranda might be tortured if removed to Nicaragua. Substantial evidence

supports the BIA decision that Miranda is ineligible for CAT relief because he failed

to show it is “more likely than not” that he will be tortured if removed to Nicaragua.

        III.   The Denial of Miranda’s Request for a Continuance Was Not An
               Abuse of Discretion

        Miranda argues he should have been granted a continuance to investigate

whether he previously filed an asylum application using a different Alien

Registration Number (“A-number”). He claims that he repeatedly requested copies

of files associated with a different A-number but the government refused to provide

them.

        The government must provide aliens access to copies of their A-files, if

requested. Dent v. Holder, 627 F.3d 365, 374 (9th Cir. 2010). However, the record

demonstrates Miranda did not ask for copies of his A-files. Rather, he asked whether

he had previously filed an application for asylum associated with a different A-

number and asked the government to “get” the asylum application for him. The

government responded that Miranda’s A-numbers had been consolidated and the

records did not indicate Miranda had previously sought asylum.

        Miranda argued to the BIA he should have been granted a continuance. But


                                          4
his entire argument to the BIA regarding a continuance consisted of one sentence in

which he failed to identify when he asked for a continuance to investigate a different

A-number, when such a request was denied, or why the IJ erred by finding there did

not exist good cause for the continuance. The BIA concluded Miranda failed to

satisfy the “good cause” standard.

      Under the circumstances, the BIA did not abuse its discretion in denying a

continuance.

      DENIED.




                                          5